Case 1:19-cr-00055-WES-PAS Document1 Filed 05/21/19 Page 1 of 12 PagelD #1

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF RHODE ISLAND

UNITED STATES OF AMERICA

 

Violation:

18 U.S.C. § 371 -
Vv. (Conspiracy to Commit Wire Fraud)

18 U.S.C. § 2320(a)(1) -
(Trafficking in Counterfeit Goods)
RAMIN KOHANBASH

 

INFORMATION

The United States Attorney charges that:
COUNT 1
(Conspiracy to Commit Wire Fraud)
Introduction

At all times relevant to this Information, unless herein stated:

1. Defendant RAMIN KOHANBASH (“KOHANBASH”) was a wholesaler of
military uniform items and gear.

| 2. KOHANBASH operated and controlled California Surplus, Inc., Gan

Eden, LLC, and FR-HQ, LLC. Gan Eden, LLC owned the warehouse location in
Elizabeth, NJ at which KOHANBASH stored military uniforms and gear wholesaled by

him through California Surplus, Inc. and FR-HQ, LLC.
Case 1:19-cr-00055-WES-PAS Document1 Filed 05/21/19 Page 2 of 12 PagelD #: 2

3. D.O. was a company that sold uniform items and gear to the United States
military and its Base Supply Centers, the National Guard, police and other
governmental agencies.

4, T.R. was an employee of D.O. who served as the Assistant Manager.

5. D.R. was the manager of D.O.

6. R.L. was an employee of D.O. who served as the Assistant Operations
Manager.

7. B.K., KOHANBASH'’S supplier, caused military uniform items and gear to
be manufactured in China.

8. Title 10, United States Code, Section 2533a, “The Berry Amendment,”
provides that uniforms, fabrics, gear and other specifically designated items sold to the
United States Department of Defense (“DOD”) must be produced in the United States.

9, Title 19, United States Code, Sections 2501, et al., “The Trade Agreements
Act,” provides that products sold to the United States government must be made in the
United States or in a Trade Agreements Act (“TAA”) designated country.

10. | Government Suppliers & Associates (“Government Suppliers”) was a
vendor of uniforms and gear to the United States Department of Defense (“DOD”) and
other government agencies, to include law enforcement. Government Suppliers held
contracts with the Defense Logistics Agency and General Services Administration,
which allowed it to sell products to the government for use in DOD’s Foreign Military

Sales program.

 
Case 1:19-cr-00055-WES-PAS Document1 Filed 05/21/19 Page 3 of 12 PagelD #: 3

11. United Associates Limited (“United”) was a company located in North
Kingstown, RI, which manufactured and sold protective clothing for the United States
military and other government agencies. United sold protective clothing, including
cold weather and flame resistant apparel, for the military and government agencies.
United sold to wholesalers, including D.O. and Base Supply Centers.

12. United owned the trademark United Join Forces®, a name and associated
design for use in clothing registered with the U.S. Patent and Trademark Office
(“USPTO”).

13. MultiCam® as a word was a registered trademark with the USPTO for use
in conjunction with a variety of goods to include clothing and garments.

14. | United manufactured a Multicam® APEC parka that was used by the
United States Air Force, including personnel deployed to Afghanistan. Among other
specifications, the parka was made with fabric having Near-Infrared (NIR) signature
management technology. The NIR technology allowed the service member to appear
at the same radiation level as the surrounding terrain, thus making the wearer more
difficult to detect by NIR Image Converters, such as certain night vision goggles. The
parka was also water-resistant.

15. FREE®, asa name and associated design, was registered with the USPTO.
FREE® was trademarked for use in clothing for protection against fire and was

intended for military and law enforcement personnel.

 
Case 1:19-cr-00055-WES-PAS Document1 Filed 05/21/19 Page 4 of 12 PagelD #: 4

16. Polartec®, as a name and design, was a registered trademark with the
USPTO for use in clothing.
17. Primaloft®, as a name and design, was a registered trademark with the

USPTO for use in clothing.

The Conspiracy

18. From in or about January 2013, and continuing until in or about October
10, 2018, in the District of Rhode Island and elsewhere, defendant RAMIN
KOHANBASH, T.R., D.R., R.L., and B.K. knowingly, willfully and unlawfully
combined, conspired and agreed together and with each other, and with others known
and unknown to the United States Attorney, to commit wire fraud, by knowingly
devising a scheme and artifice to defraud, and for obtaining money and property from
the United States government and from wholesalers who supply the United States
government, by means of false and fraudulent pretenses, representations and promises,
through the transmission in interstate commerce of wire communications, contrary to
18 U.S.C. § 1343.

Object of the Conspiracy

19. The object of the conspiracy was for defendant RAMIN KOHANBASH,
T.R., D.R., R.L., and B.K. to defraud and unlawfully obtain over $20,000,000 in funds
from the United States government and from wholesalers who supply the United States

government, by trafficking in counterfeit military uniforms and gear, and military

 
Case 1:19-cr-00055-WES-PAS Document1 Filed 05/21/19 Page 5 of 12 PagelID#: 5

uniforms and gear that were falsely represented to be Berry Amendment or TAA
compliant, that is, manufactured in the United States or a designated country.

Manner and Means of the Conspiracy

 

The manner and means by which the co-conspirators sought to accomplish and
did accomplish the purpose of the conspiracy included, among others, the following:

20. ‘It was part of the conspiracy that defendant KOHANBASH sent sample
military uniform items and gear to B.K., who caused counterfeit reproductions of those
items to be manufactured in China (hereinafter “the counterfeit goods”).

21. ‘It was further part of the conspiracy that B.K. sent samples of the
counterfeit goods to defendant KOHANBASH for approval prior to mass production of
the counterfeit goods.

22. ‘It was further part of the conspiracy that B.K. emailed photographs of the
counterfeit goods, as well as their hangtags and labels, to defendant KOHANBASH for
approval prior to mass production of the counterfeit goods.

23. It was further part of the conspiracy that defendant KOHANBASH
instructed B.K. via email on what, if any, changes to make to the counterfeit goods or
their hangtags and labels.

24. It was further part of the conspiracy that upon receiving defendant
KOHANBASH’s approval, B.K. caused counterfeit goods to be manufactured in China

for defendant KOHANBASH.
Case 1:19-cr-00055-WES-PAS Document1 Filed 05/21/19 Page 6 of 12 PagelD #: 6

25. It was further part of the conspiracy that B.K caused the counterfeit goods
to be delivered to defendant KOHANBASH at his warehouse in New Jersey.

26. ‘It was further part of the conspiracy that defendant KOHANBASH sold
the counterfeit goods to D.O., Government Suppliers, United, and other wholesalers of
military uniform items and gear.

27. It was further part of the conspiracy that defendant KOHANBASH
provided wholesalers with false Berry Amendment certification letters, and falsely
represented that the counterfeit goods were TAA compliant.

Acts in Furtherance of the Conspiracy

In furtherance of the conspiracy and to accomplish its objectives and purposes, at
least one of the following overt acts, among others, was committed by one or more of the
co-conspirators in the District of Rhode Island and elsewhere:

28, In or about March 2016, defendant KOHANBASH emailed D.O. with a
link to United's online catalogue description of the Multicam® APEC parka.

29. Inor about March 2016, defendant KOHANBASH emailed B.K. regarding
hangtags needed for a hood manufactured by B.K.

30. Inor about March 2016, B.K. responded with a photograph of the FREE®
hangtag and asked defendant KOHANBASH to confirm whether they will keep the

FREE® hangtag or remove it from the hood.

 
Case 1:19-cr-00055-WES-PAS Document1 Filed 05/21/19 Page 7 of 12 PagelD #: 7

31. Inor about April 2016, defendant KOHANBASH drop shipped an order
of counterfeit Primaloft® parkas to the Defense Logistics Agency in fulfillment of an
order placed with defendant KOHANBASH by R.L., an employee of D.O.

32. Inor about May 2016, B.K. emailed photographs of a United Join Forces®
label for the Multicam® APEC parka to defendant KOHANBASH for approval.

33. In or about July 2016, defendant KOHANBASH emailed T.R., an
employee of D.O., photographs of a counterfeit Multicam® APEC parka.

34, In or about January 2017, defendant KOHANBASH drop shipped
counterfeit Polartec® fleece jackets to Barksdale Air Force Base, in fulfillment of an
order placed with defendant KOHANBASH by R.L., an employee of D.O.

35. In or about March 2017, an employee of D.O. emailed defendant
KOHANBASH Universal Purchase Code labels for the Multicam® APEC parka.

36. Inor about May 2017, B.K. caused a 40-foot container to be shipped from
China to the United States for delivery to defendant KOHANBASH. The container
contained approximately 1,100 counterfeit Multicam® APEC parkas identified to U.S.
Customs and Border Protection as, “outerwear, anorak, water resistant garm, of man

“uw

made fib.” The container arrived to the United States in June 2017.
37. Inor about August 2017 and September 2017, an employee of D.O.
emailed defendant KOHANBASH numerous purchase orders for Multicam® APEC

parkas.

 
Case 1:19-cr-00055-WES-PAS Document1 Filed 05/21/19 Page 8 of 12 PagelD #: 8

38. Inor about October 2017, D.O. shipped 200 counterfeit Multicam® APEC
parkas, purchased from defendant KOHANBASH, to a Base Supply Center located on
an Air Force Base. The counterfeit parkas lacked the NIR-technology that made the
wearer difficult to detect by night vision goggles.

39. In or about June 2018, B.K. sent an invoice to defendant KOHANBASH for
a shipment from China of 2,400 counterfeit FREE® hoods, among other items.

40. Inor about June 2018, R.L. sent a false Country of Origin certificate to a
Base Supply Center. The certificate was signed by “RAYMOND CHOEN” of FR-HQ
LLC, in Elizabeth, NJ, and dated June 26, 2018. The certificate falsely represented that
the fleece jackets purchased by the Base Supply Center were “fully in compliance with
the Berry Amendment (10 U.S.C. 2533a)...meaning that the textile end products
including all of the components thereof have been grown, reprocessed, reused, or
produced in the United States or one of its territories.”

41. JInor about June 27, 2018, R.L. emailed the above-referenced Base Supply
Center in reference to defendant KOHANBASH’s company, FR-HQ, and the Country of
Origin certificate. In the email, R.L. falsely represented, “I have been to his office and I
have been in the factory he uses to make products for us. It is a fairly large operation.
We have been using his products for a long time and he has produced quality products
for us at competitive prices.”

42. Inor about July 2018, B.K. forwarded an email to KOHANBASH from the

factory in China. The email contained the list of counterfeit items being shipped to the
8

 
Case 1:19-cr-00055-WES-PAS Document1 Filed 05/21/19 Page 9 of 12 PagelD #: 9

U.S., along with photos of the items and hangtags and the location of the removable
“Made in China” stickers for each item.

43, In or about August 2018, B.K. caused a container containing counterfeit
FREE® hoods to be delivered to defendant KOHANBASH.

44, Inor about August 2018, defendant KOHANBASH sold 150 counterfeit
FREE® hoods to D.O.

45. Inor about August 2018, defendant KOHANBASH shipped 60 counterfeit
Polartec® fleece pullovers to United in North Kingstown, RI.

46. In or about September 13, 2018, D.O. offered counterfeit Primaloft®
jackets and trousers for sale on GSA Advantage. Goods offered for sale on GSA
Advantage must be TAA compliant.

47. In or about October 3, 2018, D.O. shipped counterfeit Primaloft® jackets
and trousers to the Rhode Island National Guard located in East Greenwich, RI. The
jackets contained counterfeit Primaloft® hangtags and labels and ten of the items
purported to be manufactured by defendant KOHANBASH'’s company, FR-HQ.

48. In or about October 10, 2018, defendant KOHANBASH possessed for
distribution thousands of counterfeit FREE® hoods in his warehouse. The sewn-in
care tags falsely represented: “Highly breathable. Loffed [sic] fibers trap air, retaining
body heat. Permanently flame resistant.” A second sewn-in tag falsely asserted,
“NEPA 2112 COMPLIANT,” which is an industry standard for flame resistant attire.

The counterfeit FREE® hoods were not flame resistant.

9

 
Case 1:19-cr-O0055-WES-PAS Document 1 Filed 05/21/19 Page 10 of 12 PagelD #: 10

All in violation of 18 U.S.C. § 371.

COUNT 2

(Trafficking in Counterfeit Goods)

49. The allegations contained in paragraphs 1 through 17 of this Information
are re-alleged in this Count and are incorporated by reference as if fully set forth herein.

50. On or about February 25, 2019, in the Eastern District of New York and
elsewhere, defendant RAMIN KOHANBASH, did intentionally traffic and attempt to
traffic in counterfeit goods, specifically counterfeit Polartec® fleece jackets, knowingly
using a counterfeit mark, namely Polartec®, on and in connection with such goods.

In violation of 18 U.S.C. § 2320(a)(1).

FOREITURE ALLEGATION

Upon conviction of Counts 1 and 2 of this Information, defendant RAMIN
KOHANBASH shall forfeit to the United States of America, pursuant to 18 U.S.C.
§ 981(a)(1)(C) and (D) and 28 U.S.C. § 2461(c), all right, title, and interest in any and all
property, real or personal, which constitutes or is derived from proceeds traceable to
the offenses. The property to be forfeited includes, but is not limited to, a sum of
money equal to $20,000,000, including $24,105 in U.S. Currency seized on October 10-11,
2018, proceeds obtained as a result of the offense, and the following specific property:

a. Counterfeit items seized in the federal search warrant executed at

defendant KOHANBASH’s warehouse on October 10-11, 2018.

10

 
Case 1:19-cr-00055-WES-PAS Document1 Filed 05/21/19 Page 11 of 12 PagelD #: 11

Namely, over 1,700 boxes of counterfeit military uniform items and
gear.

b. Contents of Container # CMAU4579981, including 792 Multi-Color
Ponchos with Zipper L306Z; 2,736 Multi-Color Poncho No Zipper 307;
1,200 Cameo Poncho No Zipper 301; 660 Army Gloves; and,1,200
Military Style Fleece Jackets.

If any of the above-described forfeitable property, as a result of any act or
omission of the defendant, cannot be located upon the exercise of due diligence, has
been transferred, sold to, or deposited with a third party, has been placed beyond the
jurisdiction of the court, has been substantially diminished in value, or has been
commingled with other property which cannot be divided without difficulty, it is the
intent of the United States, pursuant to 21 U.S.C. § 853(p), as incorporated by 28 U.S.C.
§ 2461(c), to seek forfeiture of any other property of said defendant up to the value of

the forfeitable property described above.

11

 
Case 1:19-cr-00055-WES-PAS Document1 Filed 05/21/19 Page 12 of 12 PagelD #: 12

All in accordance with 18 U.S.C. § 981(a)(8), as incorporated by 28 U.S.C.

§ 2461(c), and Rule 32.2(a), Federal Rules of Criminal Procedure.

AARON WEISMAN

 

 

UNITED STATES ATTORNEY .
He Aft ° a a
SANDRA R. HEBERT ZACHARY A. CUNHA

Assistant United States Attorney Assistant United States Attorney

 

 

Aj oo \ fy.
Leb LNA Date: Q, boo jh Of
WILLIAM J. FERLAND of

Criminal Division Chief

12

 
